DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2, 5-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable (Sullivan; Kevin Lee) PGPUB 20170291682, hereinafter referend to as (Sullivan), in view of (Baker; Myles et al.) US 8475133, hereinafter (Baker).
2.	Regarding claim 1, Sullivan teaches a wing for an aircraft (fig. 10):, comprising: a spar (fig. 1) comprising: a monolithic structure (fig. 2, element 12), the monolithic structure comprising an upper chord (fig. 2, element 18), a lower chord (fig. 2, element 20), and a web positioned between the upper chord and the lower chord (fig. 2, element 16); and a strut, distinct and separate from the monolithic structure, coupled to the monolithic structure between the upper chord and the lower chord and extending across the web (fig. 2),  but fails to teach wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad.
However, Baker teaches wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad (col. 8, lines 10-15, pad is equal to truss attachment portions element 154). In other words, Baker teaches an alternative known attachment technique. 
Therefore, it would have been obvious to one of ordinary skill ln the art before the effective filing date of the claimed invention to modify teaching of wing for an aircraft taught by Sullivan, with wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad as taught by Baker so that “…truss attachment members that connect components of the truss without the use of holes in the spars.” (Abstract) and/or given various known attachment alternative attachment options presented by Backer, it would have been obvious to one of ordinary skill ln the art before the effective filing date of the claimed invention to modify teaching of Sullivan, to try another way of connection and/or substitute one known attachment technique for another as set for in Baker as an engineer of ordinary skill in the art would be inclined to consider and try different options for connections based on design criteria and/or constraints such as cost, material availabilities, etc. 
3.	Regarding claim 2 Sullivan, as modified, teaches the wing of claim 1, wherein the spar comprises an inboard end and an outboard end. (fig. 3).
4.	Regarding claim 5 Sullivan, as modified, teaches the wing of claim 2, wherein: the strut comprises an upper end positioned adjacent the upper chord and a lower end positioned adjacent the lower chord; and the strut is positioned at an angle that is non-vertical relative to the upper chord and the lower chord and is oriented toward the outboard end of the spar such that the upper end of the strut positioned adjacent the upper chord is positioned nearer to the outboard end than the lower end of the strut positioned adjacent the lower chord. (fig. 2, element 26).
5.	Regarding claim 6 Sullivan, as modified, teaches the wing of claim 5, wherein: the spar comprises a longitudinal axis extending a long a length of the spar between the inboard end and the outboard end (fig. 3); the spar comprises a plurality of struts (fig. 7) distributed along the length of the spar between the inboard end and the outboard end of the spar; and the angle of the struts relative to the upper chord and the lower chord increases in a direction from the inboard end to the outboard end of the spar such that the strut positioned closer to the inboard end of the spar is oriented at a smaller angle as compared to the strut positioned closer to the outboard end of the spar, the angle measured with respect to a virtual vertical line perpendicular to the longitudinal axis of the spar. (differing strut angles shown in annotated fig. 7).
[AltContent: textbox (Different angles)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    402
    558
    media_image1.png
    Greyscale

6.	Regarding claim 8 Sullivan, as modified, teaches the wing of claim 1, further comprising fasteners to couple the strut to the upper pad and the lower pad. (para 0068, line3 68).
7.	Regarding claim 9 Sullivan, as modified, teaches the wing of claim 1, wherein the monolithic structure further comprises a stiffener positioned between the upper chord and the lower chord and adjacent the web. (abstract, stiffening member).
8.	Regarding claim 10 Sullivan, as modified, teaches the wing of claim 1, wherein the monolithic structure further comprises a rib post positioned between the upper chord and the lower chord and adjacent the web. (stiffening member, element 104, para 0037).
9.	Regarding claim 11 Sullivan, as modified, teaches the wing of claim 10, wherein the spar comprises a front spar and a rear spar, the wing further comprising a rib coupled to a rib post of the front spar and a rib post of the rear spar. (shown in annotated fig. 10).
10.	Regarding claim 12 Sullivan, as modified, teaches the wing of claim 1, wherein the upper chord and the lower chord each comprise a T- shaped or an L-shaped cross-section. (fig. 2, element 12, L-shaped).
 claim 13 Sullivan, teaches a spar for a wing of an aircraft, comprising: a monolithic structure (fig. 1, element 10, monolithic spar) comprising an upper chord and a lower chord upper chord element 18, lower chord element 20); and a strut coupled to the monolithic structure between the upper chord and the lower chord. (strut element 32), but fails to teach  wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and a lower pad positioned adjacent the lower chord; and the strut is coupled to the upper pad and the lower pad.
However, Baker teaches wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad (col. 8, lines 10-15, pad is equal to truss attachment portions element 154).
Therefore, it would have been obvious to one of ordinary skill ln the art before the effective filing date of the claimed invention to modify teaching of wing for an aircraft taught by Sullivan, with wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad as taught by Baker so that “…truss attachment members that connect components of the truss without the use of holes in the spars.” (Abstract).
12.	Regarding claim 14 Sullivan, as modified, teaches the spar of claim 13, wherein: the monolithic structure further comprises: a web positioned between the upper chord and the lower chord (fig. 2, element 16); and the upper pad positioned adjacent the upper chord (fig. 7, element 308) and a web and a lower pad positioned adjacent the lower chord and the web (fig. 7, element 310).
13.	Regarding claim 16 Sullivan, as modified, teaches the spar of claim 13 the wing of claim 13, wherein: the spar comprises an inboard end and an outboard end (fig. 3); the strut comprises an upper end positioned adjacent the upper chord and a lower end positioned adjacent the lower chord (fig. 3); and the strut is positioned at an angle that is non-vertical relative to the upper chord and the lower 
14.	Regarding claim 17 Sullivan, as modified, teaches the wing of claim 16, wherein: the spar comprises a longitudinal axis extending a long a length of the spar between the inboard end and the outboard end (fig. 3); the spar comprises a plurality of struts (fig. 7) distributed along the length of the spar between the inboard end and the outboard end of the spar; and the angle of the struts relative to the upper chord and the lower chord increases in a direction from the inboard end to the outboard end of the spar such that the strut positioned closer to the inboard end of the spar is oriented at a smaller angle as compared to the strut positioned closer to the outboard end of the spar, the angle measured with respect to a virtual vertical line perpendicular to the longitudinal axis of the spar. (differing strut angles shown in annotated fig. 7).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Different angles)]

    PNG
    media_image1.png
    402
    558
    media_image1.png
    Greyscale

15.	Regarding claim 18 Sullivan, as modified, teaches a method of supporting a spar comprising a monolithic structure, comprising: receiving stress from a wing with the monolithic structure of the spar 
adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad (col. 8, lines 10-15, pad is equal to truss attachment portions element 154).
Therefore, it would have been obvious to one of ordinary skill ln the art before the effective filing date of the claimed invention to modify teaching of wing for an aircraft taught by Sullivan, with wherein the monolithic structure further comprises an upper pad positioned adjacent the upper chord and the web and a lower pad positioned adjacent the lower chord and the web; and the strut is coupled to the upper pad and the lower pad as taught by Baker so that “…truss attachment members that connect components of the truss without the use of holes in the spars.” (Abstract).
16.	Regarding claim 19 Sullivan, as modified, teaches the method of claim 19, Sullivan teaches the composition of further comprising: receiving a stress fracture within the lower chord from receiving tension in the lower chord; and receiving additional tension in the strut, thereby arresting the stress fracture within the lower chord of the monolithic structure. (lower chord and strut, fig. 2, elements 20, 26) however the function is not explicitly disclosed by Sullivan. The examiner considers the function of "the composition of further comprising: receiving a stress fracture within the lower chord from receiving tension in the lower chord; and receiving additional tension in the strut, thereby arresting the stress 
17.	Regarding claim 20 Sullivan, as modified, teaches the method of claim 19, Sullivan teaches the composition of further comprising: receiving a stress fracture within the lower chord from receiving tension in the lower chord; and receiving additional tension in the strut, thereby arresting the stress fracture within the lower chord of the monolithic structure. (lower chord and strut, fig. 2, elements 20, 26) however the function is not explicitly disclosed by Sullivan. The examiner considers the function of "the composition of further comprising: receiving a stress fracture within the lower chord from receiving tension in the lower chord; and receiving additional tension in the strut, thereby arresting the stress fracture within the lower chord of the monolithic structure." to be an inherent characteristic of the composition.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Baker
 as applied to claims 1,2, 5-6, 8-14 and 16-20  above, and further in view of (Kohler;
Dieter) US 5476704, hereinafter known as (Kohler).
18.	Regarding claim 3, Sullivan modified by Baker discloses the wing of claim 2, however Sullivan, as modified, does not explicitly teach wherein: the spar comprises a plurality of webs distributed a long a length of the spar between the inboard end and the outboard end; and a thickness of the webs decreases in a direction from the inboard end to the outboard end of the spar such that an inboard web positioned closer to the inboard end comprises a larger thickness than an outboard web positioned closer to the outboard end. In a related field of Art, Kohler teaches wherein: the spar comprises a plurality of webs distributed along a length of the spar between the inboard end and the outboard end (abstract); and a thickness of the webs decreases in a direction from the inboard end to the outboard end of the spar such that an inboard web positioned causer to the inboard end comprises a than an 
Therefore, it would have been obvious to one of ordinary skill ln the art before the effective filing date of the claimed invention to modify teaching of the 'Ning of claim 2 taught by Sullivan, with wherein: the web comprises a plurality of webs distributed along a length of the spar between the inboard end and the outboard end (abstract); and a thickness of the webs decreases in a direction from the inboard end to the outboard end of the spar such that an inboard web positioned closer to the inboard end  comprises a larger thickness than an outboard web positioned closer to the outboard end (claim 3, '' ... the thickness of the web varying as a function of the longitudinal position on the web.") taught by Kohler in order for "An adaptation of the profile to a bending load which changes along its length ... " (col. 2, lines 49-50).

Allowable Subject Matter
Claims 4 and 15  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 9, lines 4-21, filed 11/19/2020, with respect to the rejection(s) of claim 7 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan further in view of .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642